UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DON-LEE GRAYSON,

                        Plaintiff,                  9:16-cv-1118
                                                     (GLS/ATB)
                 v.

C.O. COURTNEY et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
DON-LEE GRAYSON
Plaintiff Pro Se
14-A-3599
Washington Correctional Facility
Box 180
72 Lock 11 Lane
Comstock, New York 12821

FOR DEFENDANTS:
HON. LETITIA JAMES                       ERIK BOULE PINSONNAULT
New York Attorney General                Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation by Magistrate Judge Andrew T. Baxter duly filed on
December 3, 2018. (Dkt. No. 54.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 54) is

ADOPTED in its entirety; and it is further

      ORDERED that defendant C.O. Jaquish’s motion for summary

judgment (Dkt. No. 52) is GRANTED; and it is further

      ORDERED that the only remaining claim in plaintiff’s amended

complaint is DISMISSED WITH PREJUDICE against defendant C.O.

Courtney; and it is further

      ORDERED that plaintiff’s amended complaint (Dkt. No. 27) is

DISMISSED in its entirety; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.




                                       2
IT IS SO ORDERED.

January 4, 2019
Albany, New York




                    3
